721 S.E.2d 231 (2012)
MOORE
v.
PROPER.
No. 443A11-1.
Supreme Court of North Carolina.
February 13, 2012.
Steve R. Warren, for Moore, Janet E.
Larry Leake, Asheville, for Moore, Janet E.
Jaye E. Bingham-Hinch, for Proper, Daniel H.
M. Janelle Lyons, Charlotte, for Proper, Daniel H.
Scott A. Hefner, Charlotte, for O'Hearn, Shaun, et al.
*232 Norman Klick, Greensboro, for NCADA.
Matthew D, Ballew, Esq., Raleigh, for N.C. Advocates for Justice.
Adam Stein, Chapel Hill, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 8th of February 2012 by NC Advocates for Justice for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 13th of February 2012."